Case 1:20-cv-00207-MJT-KFG Document 9 Filed 10/27/20 Page 1 of 2 PageID #: 21




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

 JESSIE HARDIN                                   §

 VS.                                             §                CIVIL ACTION NO. 1:20cv207

 LEBLANC UNIT                                    §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Jessie Hardin, an inmate confined at the LeBlanc Unit, proceeding pro se,

 brought this civil rights suit pursuant to 42 U.S.C. § 1983.

        The Court referred this matter to the Honorable Keith F. Giblin, United States

 Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

 of this court. The magistrate judge recommends this action be dismissed without prejudice.

        The Court has received and considered the Report and Recommendation of United

 States Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all

 available evidence. A copy of the report and recommendation was mailed to plaintiff at

 the address provided to the court.          Plaintiff acknowledged receipt of the report and

 recommendation on September           20,    2020.     No      objections   to   the   Report   and

 Recommendation of United States Magistrate Judge have been filed.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report and recommendation of the magistrate judge is ADOPTED. A separate
Case 1:20-cv-00207-MJT-KFG Document 9 Filed 10/27/20 Page 2 of 2 PageID #: 22




 final judgment will be entered in this case in accordance with the magistrate judge’s

 recommendations.

                             SIGNED this 27th day of October, 2020.




                                                        ____________________________
                                                        Michael J. Truncale
                                                        United States District Judge




                                          2
